DETAILED ACTION
This is in response to the Amendment filed 9/6/2022 wherein claims 3, 7, and 9 have been withdrawn and claims 1-2, 4-6, 8, and 10-13 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “protrusion defining at least a portion of said surface facing the inlet and having a first tapered end facing the inlet and a second end connected continuously to a portion of the second area that is not defined by the protrusion” (Claim 2, lines 3-5) and the “protrusion having a surface extending from the inlet to the wall of the tubular main part” (Claim 6, line 3) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "said protrusion defining . . . a second end connected continuously to a portion of the second area that is not defined by the protrusion" in lines 3-5. As described in Applicant’s specification, a continuous connection “is a connection providing surface continuity between the protrusion and the rest of the second area” (Page 3, lines 19-20). The limitation appears to recite contradictory limitations because they require an end of the protrusion to be continuously connected to a portion of the second area while simultaneously requiring that portion of the second area to not be defined by the protrusion. Therefore, the metes and bounds of the claim are unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-5, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (Applicant’s Figure 1) in view of Sommer (FR 1292530).
Regarding Independent Claim 1, Applicant’s Admitted Prior Art teaches (Figure 1) a jet tube for a turbomachine (see Figure 1), the jet tube (see Figure 1) comprising: 
a tubular main part (2) having an axis (see the dashed line in Figure 1) and delimiting an internal volume (7) opening out at a first end (3) forming an inlet (see Figure 1) and at a second end (at 5) forming an outlet (see Figure 1); and
a nozzle (6) comprising:
a first part (6a) radially passing through a wall (see Figure 1) of the tubular main part (2), said first part (6a) comprising: 
a first area (annotated below) located radially outside (with respect to the dashed line through 2; see Figure 1) said wall (the wall of 2; see Figure 1) and said internal volume (7), and 
a second area (annotated below) located radially inside (with respect to the dashed line through 2; see Figure 1) said wall (the wall of 2; see Figure 1) and said internal volume (7),
a second part (6b) having a first end (at 6c) and a second end (at 6d) opposite the first end (at 6c), the second part (6b) extending at the first end (at 6c) axially (along the dashed line through 2; see Figure 1) from the second area (annotated below) of the first part (6a) of the nozzle (6) and towards said outlet (at 5; see Figure 1); and
a channel (within 6a, 6b, 6c, 6d; see Figure 1) passing through said first and second parts (6a, 6b) of the nozzle (6) and opening into said internal volume (7) at the second end (at 6d) of the second part (6b) of the nozzle (6). 
Applicant’s Admitted Prior Art does not teach wherein the tubular main part and the nozzle are made in one piece, wherein the second area comprises a surface extending from the tubular main part to the second part and facing said inlet such that an angle representing a line of intersection of any point of the surface with the axis is less than or equal to 45 degrees.
Sommer teaches (Figures 1-23) a jet tube (see Figures 1-11) comprising: a tubular main part (at 1) having an axis (at 2) and delimiting an internal volume (the volume within 1; see Figures 10-11) opening out at a first end (at 3) forming an inlet (see Figures 1-11) and at a second end (at 4) forming an outlet (see Figures 1-11); and a nozzle (at 5, 6), wherein the tubular main part (at 1) and the nozzle (at 5, 6) are made in one piece (see Figures 1-3, Figure 4, Figure 6, Figure 8, and Figure 10). Sommer also teaches (Figures 1-23) wherein the second area (annotated below) comprises a surface (annotated below) extending from the tubular main part (see Figure 1) to a second part (at 6) and facing said inlet (at 3) such that an angle representing a line of intersection of any point of the surface (annotated below) with the axis (at 2) is about 45 degrees (see Figure 1 and annotation below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Applicant’s Admitted Prior Art to make the tubular main part and the nozzle in one piece, as taught by Sommer, since it has been held to be within the general skill of a worker in the art to make plural parts unitary as a matter of engineering design choice.  In re Larson, 144 USPQ 347 (CCPA 1965); In re Lockart 90 USPQ 214 (CCPA 1951). It is additionally noted that the use of a known technique (in this case, the connection between the tubular main part and the nozzle as taught by Sommer), to improve a similar device (in this case, the connection between the tubular main part and the nozzle as taught by Applicant’s Admitted Prior Art) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III C.
Sommer appears to show but does not explicitly state that the angle representing the line of intersection of any point of the surface with the axis is less than or equal to 45 degrees. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. Applicant has not disclosed that the angle representing a line of intersection of any point of the surface with the axis being less than or equal to 45 degrees solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the angle illustrated in Figure 1 of Sommer. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Regarding the recitation “for a turbomachine” in the preamble of claim 1. When reading the preamble in the context of the entire claim, the recitation for a turbomachine is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Additionally, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

    PNG
    media_image1.png
    688
    778
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1054
    761
    media_image2.png
    Greyscale


Regarding Claim 2, Applicant’s Admitted Prior Art in view of Sommer teaches the invention as claimed and as discussed above. Applicant’s Admitted Prior Art in view of Sommer does not teach, as discussed so far, wherein the second area further comprises a protrusion located between the channel and the inlet and attached to the wall of the main tubular part, said protrusion defining at least a portion of said surface facing the inlet and having a first tapered end facing the inlet and a second end connected continuously to a portion of the second area that is not defined by the protrusion.
Sommer teaches (Figures 1-23) wherein the second area (annotated above) further comprises a protrusion (annotated below) located between the channel (within 6) and the inlet (at 3) and attached to the wall (see Figure 1) of the main tubular part (at 1), said protrusion (annotated below) defining at least a portion of said surface (annotated above) facing the inlet (at 3) and having a first tapered end (the end of the protrusion near 3; see annotation below) facing the inlet (at 3) and a second end (the end of protrusion near 6; see annotation below) connected continuously to a portion of the second area (annotated above) that is not defined by the protrusion (annotated below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Applicant’s Admitted Prior Art in view of Sommer to have second area further comprises a protrusion located between the channel and the inlet and attached to the wall of the main tubular part, said protrusion defining at least a portion of said surface facing the inlet and having a first tapered end facing the inlet and a second end connected continuously to a portion of the second area that is not defined by the protrusion, as taught by Sommer, for the same reasons discussed above in claim 1. 

    PNG
    media_image3.png
    1052
    787
    media_image3.png
    Greyscale

Regarding Claim 4, Applicant’s Admitted Prior Art in view of Sommer teaches the invention as claimed and as discussed above. Applicant’s Admitted Prior Art further teaches (see Figure 1) wherein the first part (at 6a) of the nozzle (6) extends along an axis perpendicular to axis (see Figure 1) of the tubular main part (2).
It is noted that Sommer also teaches a first part of the nozzle extending along an axis perpendicular to the axis of the tubular main part (see Figures 4-7).
Regarding Claim 5, Applicant’s Admitted Prior Art in view of Sommer teaches the invention as claimed and as discussed above. Applicant’s Admitted Prior Art further teaches (Figure 1) that the first part (6a) of the nozzle (6) is cylindrical (see Figure 1). 
It is noted that Sommer also teaches (Figures 1-23) that a first part (5) of the nozzle (5, 6) is cylindrical (see Figures 1-3).
Regarding Claim 8, Applicant’s Admitted Prior Art in view of Sommer teaches the invention as claimed and as discussed above. Applicant’s Admitted Prior Art further teaches (Figure 1) a turbomachine (see Paragraph 0003) comprising the jet tube (see Figure 1) according to claim 1 (discussed in claim 1 above).
Regarding Claim 10, Applicant’s Admitted Prior Art in view of Sommer teaches the invention as claimed and as discussed above. Applicant’s Admitted Prior Art further teaches (Figure 1) wherein the second part (at 6b) extends along the axis (see the dashed line in Figure 1) of the tubular main part (2).
It is noted that Sommer also teaches the second part (at 6) extends along an axis (at 2) of the tubular main part (1).
Regarding Claim 11, Applicant’s Admitted Prior Art in view of Sommer teaches the invention as claimed and as discussed above. Applicant’s Admitted Prior Art further teaches (Figure 1)wherein the second part (6b) is coaxial (see Figure 1) with the tubular main part (2).
Regarding Claim 12, Applicant’s Admitted Prior Art in view of Sommer teaches the invention as claimed and as discussed above. Applicant’s Admitted Prior Art in view of Sommer does not teach, as discussed so far, wherein the angle representing the line of intersection of any point of the surface with the axis is between 44 degrees and 45 degrees.
It is noted however, that Sommer does appear to show but does not explicitly state that the line of intersection with the radial mean plane of the second area forms an angle between 44 and 45 degrees with the axis. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. Applicant has not disclosed that the angle between 44 and 45 degrees solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the angle illustrated in Figure 1 of Sommer. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (Applicant’s Figure 1) in view of Sommer (FR 1292530) as applied to claim 1 above, and further in view of Dean et al. (US 2017/0102106).
Regarding Claim 6, Applicant’s Admitted Prior Art in view of Sommer teaches the invention as claimed and as discussed above. Applicant’s Admitted Prior Art in view of Sommer does not teach, as discussed so far, wherein the first area comprises a protrusion located between the channel and the inlet and attached to the wall of the tubular main part, said protrusion having a surface extending from the inlet to the wall of the tubular main part such that an angle representing a line of intersection of any point of the surface with the axis is less than or equal to 45 degrees.
Dean teaches (Figures 1-9) wherein the area (see Figures 2-4) located outside of a wall (at 15) of a tubular part (19, 21) and an internal volume (within 15) comprises a protrusion (30) located between a channel (within 29) and an inlet (at 19) and attached to (see Figures 2-4) the wall (at 15) of the tubular main part (19, 21), said protrusion (30) having a surface (38; see Figures 2-4) extending from the inlet (at 19) to the wall (at 15) of the tubular main part (19, 21) such that an angle representing a line of intersection of any point of the surface (38; see Figures 2-4) with the axis (17) is less than or equal to 45 degrees (the angle can be about 40 degrees; see Paragraph 0029). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Applicant’s Admitted Prior Art in view of Sommer to have the first area comprises a protrusion located between the channel and the inlet and attached to the wall of the tubular main part, said protrusion having a surface extending from the inlet to the wall of the tubular main part such that an angle representing a line of intersection of any point of the surface with the axis is less than or equal to 45 degrees, as taught by Dean, in order to protect the pipe couplings from damage (Paragraphs 0036-0037 of Dean). It is further noted that a simple substitution of one known element (in this case, the connection between the tubular main part and the first part of the nozzle in the first area as taught by Applicant’s Admitted Prior Art) for another (in this case, the connection between the tubular main part and the first part in the first area as taught by Dean) to obtain predictable results (in this case, to protect and provide strength to the connection) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 
It is additionally noted, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding Claim 13, Applicant’s Admitted Prior Art in view of Sommer and Dean teaches the invention as claimed and as discussed above. Applicant’s Admitted Prior Art in view of Sommer and Dean does not teach, as discussed so far, wherein the angle representing the line of intersection of any point of the surface with the axis is between 44 degrees and 45 degrees.
It is noted however, that Dean does appear to show the line of intersection with the radial mean plane of the second area forms an angle between 44 and 45 degrees with the axis. It is also noted that Dean states that the angle may at least about 40 degrees and not greater than 50 degrees and versions of the angle can be in a range between these values (see Paragraph 0029 of Dean). In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. Applicant has not disclosed that the angle between 44 and 45 degrees solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the angle illustrated in Figures 2-4 of Dean. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975). It is additionally noted, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-6, 8, and 10-13 have been considered but are moot because arguments do not apply to the new combination of references being applied in the current office action. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejection above, at the appropriate locations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741